      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 1 of 29



Approved: ____________________________________________________
          SAM ADELSBERG / SIDHARDHA KAMARAJU / MATTHEW HELLMAN
          Assistant United States Attorneys

Before:   THE HONORABLE ONA T. WANG

                                                   21 MAG 639
          United States Magistrate Judge
          Southern District of New York

 ------------------------------------ X
                                      :
                                      :         SEALED
UNITED STATES OF AMERICA              :         COMPLAINT
                                      :
          - v. –                      :         Violations of
                                      :         18 U.S.C. §§ 2339B,
COLE JAMES BRIDGES,                   :         1114, and 2
    a/k/a “Cole Gonzales,”            :
                                      :         COUNTY OF OFFENSE:
               Defendant.             :         NEW YORK
                                      :
                                      :
 ------------------------------------ X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     ROBERT BRETT LALLY, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                               COUNT ONE

(Attempted Provision of Material Support to a Designated Foreign
                     Terrorist Organization)

    1.    From at least in or about August 2020, up to and
including in or about January 2021, in the Southern District of
New York and elsewhere, COLE JAMES BRIDGES, a/k/a “Cole Gonzales,”
the defendant, knowingly attempted to provide “material support or
resources,” as that term is defined in Title 18, United States
Code, Section 2339A(b), to a foreign terrorist organization, to
wit, the Islamic State of Iraq and al-Sham (“ISIS”), which at all
relevant times has been designated by the Secretary of State as a
foreign terrorist organization, pursuant to Section 219 of the
Immigration and Nationality Act (“INA”), and is currently
designated as such as of the date of the filing of this Complaint,
including, among other things, training, services, and personnel,
knowing that ISIS was a designated foreign terrorist organization
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 2 of 29



(as defined in Title 18, United States Code, Section 2339B(g)(6)),
that ISIS engages and has engaged in terrorist activity (as defined
in section 212(a)(3)(B) of the INA), and that ISIS engages and has
engaged in terrorism (as defined in section 140(d)(2) of the
Foreign Relations Authorization Act, Fiscal Years 1988 and 1989).

      (Title 18, United States Code, Sections 2339B and 2.)

                               COUNT TWO

       (Attempted Murder of U.S. Military Service Members)

    2.    From at least in or about August 2020, up to and
including in or about January 2021, in the Southern District of
New York and elsewhere, COLE JAMES BRIDGES, a/k/a “Cole Gonzales,”
the defendant, knowingly and willfully attempted to kill an officer
and employee of the United States -- which killing is murder as
defined in Title 18, United States Code, Section 1111(a) --
including any member of the uniformed services, while such officer
and employee was engaged in and on account of the performance of
official duties, and any person assisting such an officer and
employee in the performance of such duties and on account of that
assistance, to wit, BRIDGES attempted to provide military tactical
training and advice to ISIS to facilitate the efforts of ISIS
fighters to repel U.S. Special Forces and kill American soldiers.

      (Title 18, United States Code, Sections 1114 and 2.)

     The bases for my knowledge and the foregoing charges are, in
part, as follows:

    3.    I am a Special Agent with the FBI, currently assigned to
the New York Joint Terrorism Task Force. I have been personally
involved in the investigation of this matter, and I base this
affidavit on that personal experience, as well as on my
conversations with other law enforcement agents, and my
examination of various reports and records. Because this affidavit
is being submitted for the limited purpose of demonstrating
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the contents
of documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and in
part, except where otherwise indicated.




                                   2
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 3 of 29




                               Overview

     4.   COLE   JAMES  BRIDGES,   a/k/a   “Cole  Gonzales,”   the
defendant, is a Private in the U.S. Army assigned as a cavalry
scout in the 3rd Infantry Division based in Fort Stewart, Georgia.
As detailed below, BRIDGES is a supporter of ISIS and its mission
to establish a global caliphate, and he attempted to provide
military tactical training and advice to ISIS to facilitate the
efforts of ISIS fighters to repel U.S. Special Forces and kill
American soldiers. Since fall 2020, over the course of encrypted
communications with an undercover FBI employee and confidential
source posing as fellow ISIS adherents in direct contact with ISIS
fighters in Syria, BRIDGES has—while deployed with his U.S. Army
unit overseas and continuing after returning with his unit to the
United States—expressed his allegiance to ISIS and its radical
jihadist ideology, see infra ¶¶ 10(a)-(d); provided advice
regarding choosing targets in New York City for a potential ISIS
attack, see infra ¶ 10(q); stated that if his Army unit was
involved in combat with ISIS fighters, he would betray his unit
and join the ISIS fighters, see infra ¶ 10(i); provided support,
tactical training materials, and advice for use by ISIS against
American forces, including a clip from a combat training video,
images of pages from a U.S. Army field manual regarding troop
movements and combat tactics, and diagrams that BRIDGES created
demonstrating specific tactical maneuvers and strategy that ISIS
should employ against U.S. forces, including rigging a compound
with explosives for detonating when U.S. soldiers entered, see
infra ¶¶ 10(l)-(t); and created a video for use by ISIS as
propaganda, in which BRIDGES appears in front of a jihadist flag,
wearing body armor and speaking through a voice changer, and makes
statements celebrating the anticipated ISIS attack on U.S.
soldiers that BRIDGES attempted to facilitate, see infra ¶ 10(t).

              The Islamic State of Iraq and al-Sham

     5.   On or about October 15, 2004, the United States Secretary
of State designated al Qaeda in Iraq (“AQI”), then known as Jam’
at al Tawid wa’ al-Jahid, as a Foreign Terrorist Organization
(“FTO”) under Section 219 of the INA and as a Specially Designated
Global Terrorist entity under Section l(b) of Executive Order
13224. On or about May 15, 2014, the Secretary of State amended
the designation of AQI as an FTO under Section 219 of the INA and
as a Specially Designated Global Terrorist entity under Section
1(b) of Executive Order 13224 to add the alias Islamic State of
Iraq and the Levant (“ISIL”) as its primary name. The Secretary
of State also added the following aliases to the FTO listing: The

                                   3
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 4 of 29



Islamic State of Iraq and al-Sham (“ISIS”—which is how the FTO
will be referenced herein), The Islamic State of Iraq and Syria,
ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla al
Islamiya, and Al-Furquan Establishment for Media Production. On
September 21, 2015, the Secretary added the following aliases to
the FTO listing: Islamic State, ISIL, and ISIS.    To date, ISIS
remains a designated FTO.

     6.   Based on my participation in this investigation and my
review of open-source reporting, I know, among other things, that
on or about September 21, 2014, then-ISIS spokesperson Abu Muhammad
al-Adnani (“Adnani”) issued a recorded statement calling for
attacks against citizens—civilian or military—of the countries
participating in the United States-led coalition against ISIS.
Adnani specifically called for suicide bombings, shootings, and
vehicle attacks.

     7.   ISIS members and associates make and have made public
statements and issued public declarations, which, among other
things, (a) proclaimed and acknowledged that acts of violence had
been committed by ISIS; (b) threatened future acts of violence if
ISIS’s demands were not met; and (c) were intended to promote and
foster the prestige and standing of ISIS.       ISIS has claimed
responsibility for the following terrorist attacks, among others:
(i) on or about November 13 and 14, 2015, a group of attackers
carried out attacks in Paris, France, which killed approximately
130 people; (ii) on or about March 22, 2016, a group of attackers
carried out bombings in Brussels, Belgium, which killed at least
32 people; and (iii) on or about July 14, 2016, an attacker used
a truck to run over civilians in Nice, France, killing more than
80 people and injuring more than 300.

     8.   To gain supporters, ISIS, like many other terrorist
organizations, spreads its message using social media, Internet
platforms, and email. Using these platforms, ISIS has disseminated
a wide variety of recruiting materials and propaganda through
social media, which includes photographs and videos depicting ISIS
activities, including beheadings and other atrocities, as well as
audio and video lectures by members of ISIS and members of other
Islamic extremist organizations.

      9.    Among other Internet and social media platforms, ISIS
has popularized the use of end-to-end encrypted communication
services and applications as a means of recruiting, communicating
with,    and   disseminating  terrorist  training   materials and
propaganda to its members and supporters.        ISIS members and
supporters use various applications to communicate.

                                   4
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 5 of 29



                BRIDGES Expresses Support for Jihad

     10. Based on my participation in this investigation,
including my conversations with other law enforcement officers and
military personnel, my review of reports written by other law
enforcement officers and military personnel, including an FBI
online covert employee (the “OCE”), my review of screenshots of
the messages described below, my review of data obtained from
judicially authorized warrants, and my review of open-source
materials, I have learned, among other things, the following:

          a.   Since in or about September 2019, COLE JAMES
BRIDGES, a/k/a “Cole Gonzales,” the defendant, has been a member
of the U.S. Army.    The military records and social media posts
discussed below reflect that BRIDGES also uses the name “Cole
Gonzales.” BRIDGES is a Private assigned as a cavalry scout in
the 3rd Infantry Division based in Fort Stewart, Georgia. From at
least approximately September 2020 until late-November 2020,
BRIDGES was deployed with his unit to a U.S. Army base located in
Germany.

          b.   Based on my review of data obtained pursuant to a
judicially authorized search warrant for an online account used by
BRIDGES (“BRIDGES Account-1”), I have learned, among other things,
the following:

                 i. On or about December 25, 2019, BRIDGES
searched for the following terms: “us soldier shooting,” “ak 47
downsight,” and “badass jihadi.”

                ii. On or about August 12, 2020, BRIDGES searched
for the phrase: “Suicide in Islam.”

               iii. On or about August 19, 2020, BRIDGES searched
for the phrase: “Green Beret Ambush.”

          c.   BRIDGES maintains an account (“BRIDGES Account-2”)
on a social media platform.     BRIDGES has posted, among other
things, the following on BRIDGES Account-2:

              i.    As of on or about August 13, 2020, BRIDGES
Account-2 bore the profile picture and background depicted below,
among others:




                                   5
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 6 of 29




             ii.    The background image of the BRIDGES Account-2
profile picture shown above appears to be the same as an image
posted on BRIDGES Account-2 on or about August 17, 2020, which is
depicted below:




Based on my training, experience, and involvement in this
investigation, I believe that the reference to “Shaam” in the text
accompanying the image is a reference to a region in the Middle

                                   6
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 7 of 29



East, which is also known as Greater Syria or the Levant, and which
ISIS has purported to rightfully control. 1 Furthermore, the text
is attributed to Shayk Sulayman Ibn Nasir Al-Alwan, a prominent
Salafist scholar and proponent of militant jihad, including jihad
in Syria and for the Taliban and al Qaeda. For example, one of
Al-Alwan’s students was Abdulaziz al-Omari, who was one of five
hijackers on American Airlines Flight 11 during the September 11,
2001 terrorist attacks on the United States. Al-Alwan has been
imprisoned in Saudi Arabia almost continuously since in or about
2004 and has been convicted of, among other things, financing
former al Qaeda leader Abu Musab al-Zarqawi.

            iii.    On or about August 2, 2020, BRIDGES posted a
video to BRIDGES Account-2 titled “Changing Minds – The ghuraba –
The strangers among Muslims.”     The title image of the video
included a white flag against a black background with Arabic
writing and the title “Tawheed Movement,” as depicted below:




Based on my training, experience, and involvement in this
investigation and others, I know that “tawheed” or “tawhid”
encapsulates the concept of monotheism within Islam and is
frequently invoked by members and associates of ISIS. For example,
ISIS militants often display a single raised index finger as a
symbol of ISIS and its goal of a single worldwide caliphate.


1 All statements referenced in this affidavit are described in sum
and substance.   Furthermore, all typographical, grammatical, or
spelling errors in the original statements have been reproduced
here.
                                   7
        Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 8 of 29



Additionally, the flag depicted in the video appears to be an
inversion of a black flag with white Arabic text, also known as
“al-raya,” which has been widely adopted by jihadists, including
by ISIS.
           d.  BRIDGES also used an account (“BRIDGES Account-3”)
on an encrypted messaging application (“Messaging Application-1”)
to communicate with, among others, the OCE. In or about October
2020, BRIDGES changed the profile photograph associated with
BRIDGES Account-3, so that it matched the profile photograph for
BRIDGES Account-2 depicted above.    Based on my review of open-
source material, I have learned that, prior to the change, BRIDGES
used the following image as a profile photograph for BRIDGES
Account-3:




Based on my training, experience, and involvement in this
investigation, I believe the photo depicts a seated individual
wearing camouflage pants and combat boots, with what appears to be
an M4 rifle, which is a rifle widely used in the U.S. Army.
Translated roughly into English, the Arabic text reads, “Oh Allah,
I ask for martyrdom for your sake. . . . Ameen, oh God of the
world.” 2 Within the text are also two small images, or emojis,
which are (1) a hand with the index finger pointed upward and (2) a
black flag, both of which are symbols used by ISIS.

    BRIDGES Agrees to Provide Advice and Training to ISIS Fighters

          e.   In or about September 2020, the OCE, posing as a
female ISIS supporter, asked BRIDGES why he had removed another
contact from BRIDGES’s contact list. BRIDGES responded:


2 All translations described in this affidavit are preliminary,
and subject to change based on additional investigation.
                                     8
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 9 of 29




          [H]e makes it sound like getting out of the
          military is very simple. But I wish it was as
          simple as he makes it seem, once someone signs
          that contract they basically signed their life
          away for the amount of years because they
          couldnt find anything else in the civilian
          world. I used to have connections with people
          in Hamas and Isis, and my family found out and
          the government could have arrested me. So I
          needed to prove to them I wasnt what they
          thought I was, and I needed the government to
          get off my back. I dont tell people Im in the
          military, and I hate displaying the US flag on
          my shoulder.

          f.   On or about October 8, 2020, the OCE asked BRIDGES
how he managed to join the military given his contacts with ISIS,
to which BRIDGES responded, “Mm nobody knew I had contacts besides
my family but it was never confirmed. They were suspicious. Even
still because I had homeland security show up to my work before
the army.   And today this Investigation department came to the
camp.” BRIDGES then noted, “I mean I have my flag, Ar rayat” and
sent the photograph depicted below to the OCE:




Based on my training, experience, and involvement in this
investigation, I believe the flag depicted in the photograph
BRIDGES sent is a banner used by jihadists, including ISIS.

                                   9
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 10 of 29




          g.   Later in that same conversation on or about October
8, 2020, the OCE asked BRIDGES how his family had discovered his
support of jihadist causes, and BRIDGES replied, “I had a page
online for posting videos and photos.” BRIDGES then wrote “For
example” and posted several images, including the images depicted
below:




                                   10
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 11 of 29




Based on my training, experience, and involvement in this
investigation, I believe the images and text above include ISIS
propaganda and material supportive of ISIS and its cause.      For
example, I believe the above images were taken in part from images
previously published in “Al-Naba,” an official weekly publication
produced by ISIS.

          h.   Later in that same conversation on or about October
8, 2020, BRIDGES notified the OCE that he had added the OCE to his
contacts list in Messaging Application-1 so that they could
communicate via BRIDGES Account-3.       BRIDGES then wrote the
following to the OCE:

          The brothers who have been fighting to
          establish a khilafah have inspired me a lot,
          they’re love for Allah and courage to go
          against all of this world to raise His word to
          the highest.     And yet I sit here, so I
          understand your frustration with not being
          able to do more and feeling like you are
          useless. But . . . you are not, to be a lion

                                   11
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 12 of 29



          or lioness doesn’t mean you always have to
          fight . . . there are ways other than fighting
          that are considered a form of Jihad even
          within yourself.

Based on my training, experience, and involvement in this
investigation, I believe that in this message BRIDGES was
expressing support for ISIS’s goal of establishing a “khilafah” or
caliphate, which I understand refers to a worldwide Islamic state.

          i.   On or about October 10, 2020, the OCE asked what
BRIDGES would do if BRIDGES and his unit were confronted in combat
by one or more ISIS fighters. BRIDGES replied, in part, “I would
probably go with the brothers,” which I believe, based on my
training and experience, was a reference to the ISIS fighters.

           j.   On or about October 16, 2020, BRIDGES wrote to the
OCE that he was trained for combat and had “skills not everyone
else has.” The OCE then asked if BRIDGES had thought about sharing
his knowledge with the “brothers,” referring to ISIS members and
supporters. BRIDGES replied, “Of course I have . . . I can teach
them ways of fighting, combat techniques, movements, formations,
etc. React to contact.” BRIDGES elaborated, “So like what to do
when you start to get shot at.” BRIDGES then explained, “I’m a
cavalry scout . . . so I work with infantry sometimes . . . they
used to ride horses but now we just use Light tanks or
Humvees . . . [cavalry scouts] do a little bit of everything.”
After the OCE conveyed there were brothers who could use the
training and skills BRIDGES had, BRIDGES replied, “Yeah that is
where it gets hard because book knowledge can only do so much good.
It is when you apply it to physical training is when it works.
Repetition and muscle memory plays a big role in it too.        And
rehearsing scenarios.     So then skills become like a second
instinct.”

          k.   Later in the same conversation on October 16, 2020,
the OCE wrote to BRIDGES that the “brothers” that the OCE knew,
including the OCE’s own brother, whom the OCE had informed BRIDGES
was living in New York City, wanted to train for an operation, and
asked if BRIDGES had any training videos that would be helpful.
BRIDGES replied, “Personally no, not of myself training. But I
have some videos online.”     BRIDGES then asked, “What kind of
operation? If your brother is in the US, he needs to be careful.”
The OCE suggested they could speak using Messaging Application-1,
and BRIDGES replied, “I have no problem with that . . . . We have
civilian investigators that came by last week taking random people


                                   12
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 13 of 29



for ‘interviews’, luckily I wasnt picked. Just message me on
[Messaging Application-1].”

          l.   Later on October 16, 2020, BRIDGES sent the OCE the
following message on Messaging Application-1:

          But if your brother and the other brothers are
          planning an operation, depending on if it is
          an attack or something against the kuffar.
          They need to be extremely careful and not to
          discuss plans over the phone or through
          messages. Sadly I can’t participate. But the
          only involvement I can do is advice and
          training techniques . . . your brother can
          feel free to contact me anytime.

BRIDGES then described what he was prepared to offer to ISIS: “Just
advice on combat and different tactics.      [Your brother] is an
American and has been in the army so I have no doubt he knows how
the government works.”    BRIDGES then sent a clip of a combat
training video, and wrote:

          I work in a small 4 man team and we train like
          this exactly. In this video these guys are
          doing the basic but there are many ways when
          it   comes   to  reacting   to   contact   and
          eliminating the enemy.     These guys in the
          beginning call out contact and quickly get
          down and try to gain fire superiority, as one
          covers the other one moves closer to the
          target and then calls the other guy down. You
          have to shoot, move, and communicate when
          pushing on your objective.

Based on my training, experience, and involvement in this
investigation, I believe BRIDGES was explaining to the OCE the
type of combat training he could provide to ISIS members.

          m.   Later in the same conversation on October 16, 2020,
the OCE discussed introducing BRIDGES to the OCE’s purported
brother, whom the OCE had previously described as a New York City-
based ISIS supporter who was a U.S. military veteran.      The OCE
further explained that the OCE’s brother had contacts with ISIS
operatives and would be interested in the training that BRIDGES
had offered to provide.      Based on BRIDGES’s above-described
reference to connections with Hamas, the OCE asked BRIDGES if
BRIDGES’s support for Hamas would pose any problem, as the OCE’s

                                   13
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 14 of 29



brother and his associates support ISIS but not Hamas.            BRIDGES
replied:

          Haha It wont make me uncomfortable . . . . I
          never supported Hamas fully, I supported their
          fight against the [Israel Defense Forces].
          And Isis they did too much innocent killing,
          and   in  my   opinion   died  like   cowards.
          Especially the suicide bombings, it doesnt
          make one a martyr, it is still classified as
          suicide. And like in Raqqa, they used to have
          killing rooms and then pile the bodies up in
          there. I agree with their efforts to establish
          a khilafah and their way of structuring it and
          making a system.

Based on my training, experience, and involvement in this
investigation, I believe that in these messages BRIDGES explained
to the OCE that while BRIDGES is opposed to certain methods used
by ISIS, including suicide attacks, he supports ISIS and its
mission to establish a global caliphate (“establish a khilafah”)
ruled by ISIS’s systems of organization and governance.

          n.   Also on or about October 17, 2020, BRIDGES provided
the OCE with an account (“BRIDGES Account-4”) on another encrypted
messaging application (“Messaging Application-2”), and wrote that
the OCE should communicate with BRIDGES at that account. Based on
my training, experience, and involvement in this and other
investigations, I know that Messaging Application-2 is frequently
used by ISIS members, and that ISIS encourages its use.

          o.   On or about October 20, 2020, the OCE, posing as
the OCE’s brother, sent BRIDGES a message at BRIDGES Account-4
introducing himself. On or about October 22, 2020, the OCE asked
BRIDGES, “How would you best be able to do this [brother]? If you
could help the Ummah with these skills, how would you?” BRIDGES
responded “Well, videos possibly, writing a type of manual,” and
then wrote “Someday inshallah ta’ala actually being able to
physically teach brothers of the ummah that want to fight.”

          p.   Based on my review of the BRIDGES Account-1, I have
learned that between on or about October 21 and November 2, 2020,
BRIDGES searched and viewed the results for the following search
terms: “Isis nasheed,” “Ummat al Islam BushraAbu Malik,” “Isis
ideology,” “Faking on joining the army,” “Abu Ali- Say to the
Aggressor (Nasheed),” “How to Fake Your Own Death,” and “Captured
U.S. Soldier on Tape.”    Based on my training, experience, and

                                   14
        Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 15 of 29



involvement in this investigation, I know that the Youtube videos
“Ummat al Islam BushraAbu Malik” and “Abu Ali- Say to the Aggressor
(Nasheed)” appear to be jihadist propaganda videos. I also know
that the YouTube video “Captured U.S. Soldier on Tape” relates to
Bowe Bergdahl, a former U.S. Army soldier who was convicted in a
court-martial proceeding for deserting his unit while stationed in
Afghanistan.

          q.   The OCE continued to pose as the “brother” persona
to communicate with BRIDGES, and they engaged in communications
over Messaging Application-2, including the following:

             i.      On or about October 26, 2020, the OCE sent
BRIDGES the following message: “As I told you before, there is a
group of brothers I work with. They are in need of training, as
well as someone who is knowledgeable in reconnaissance. We work
together on [Messaging Application-2] while observing operational
security practices.”

            ii.      On or about October 28, 2020, the OCE sent
BRIDGES a message stating, “we have brothers in both Paris and the
U.S. . . . we believe that the US and the French are inextricably
linked . . . one supports the other and they both have a common
enemy: us.” BRIDGES responded, “Well yes of course, the US is the
main one in the world that has a grip on the muslim world and main
establisher of democracy.” After the OCE expressed that there had
been multiple ISIS attacks in France in which the attackers had
died needlessly, BRIDGES responded “I agree, because a knife attack
isnt going to do damage. The targets are those that are in power,
not civilians The targets are those that enforce the power by the
kuffar government.     Enforce the rules.”     The OCE then asked
BRIDGES, “what do you think is the most effective way to conduct
an attack,” to which BRIDGES responded, “Striking the heart of the
enemy, and setting a statement and a clear message to the leaders.”

           iii.      Following that message, the OCE created a
group chat on Messaging Application-2 including the OCE, BRIDGES,
and an account used by an FBI confidential source (the “CS”) posing
as a France-based ISIS supporter. 3 On or about November 12, 2020,
BRIDGES sent the CS a message in which he wrote, “I have a book
that I could send photos” and “a lot of it is working with who you


3 TheCS is assisting the FBI in exchange for financial compensation
and does not have any criminal history. Information provided by
the CS has been partially corroborated by independent evidence,
including, among other things, electronic communications.
                                     15
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 16 of 29



will be fighting along side with. So you can build that repetition
and muscle memory.”     After the CS asked BRIDGES to send the
material, BRIDGES sent several photographs of pages from what
appears to be a U.S. Army field manual (the “Field Manual”). The
images of the Field Manual contained, among other things, steps
for troop movements and military operational details.        After
sending the images, BRIDGES began to advise the CS about
operational details. For example, BRIDGES wrote:

          Another scenario, if brothers are in contact
          with enemy combatants and it is a overwhelming
          force you need to “break contact,” dont just
          simply get up and run away. You have to keep
          firing at the enemy and keep suppressing and
          bounding back gradually depending on how many
          are on your squad.

BRIDGES then sent diagrams on combat tactics and continued to
provide advice, including about how ISIS fighters could use a
“bottleneck” tactic to create a “kill zone.” BRIDGES explained:

          [T]here is multiple ways to do this, Ill have
          to draw one out of that my squad uses called
          a “bottleneck” where we basically can form a
          kill zone and move the enemy to where we want
          them. Because, bullets move people, so when
          done right you can move them to where you want
          them.

            iv.     On or about November 13, 2020, the OCE wrote
the following to BRIDGES: “We know that without [training] our
mission won’t succeed, and as we’ve sworn bay’at to Dawlah, we
want to ensure to progess the Caliphate.” Based on my training,
experience, and involvement in this and other investigations, I
know that “Dawlah” is used by ISIS supporters as another name for
ISIS. The OCE also sent a message to BRIDGES and the CS stating
that the CS had sent to the OCE the “training materials” that
BRIDGES had previously provided to the CS, and that “[t]his is
exactly the time of specific tactical training we and the brothers
need.” The CS responded, “yes it will be very helpful inshallah!”
BRIDGES, the OCE, and the CS then discussed details of a potential
ISIS attack on U.S. military personnel. BRIDGES asked, “how many
brothers would be participating in the attack?” The OCE replied,
“there will be two attacks,” and then asked the CS, “how many in
yours?” BRIDGES responded by asking “any weapons? Ammo count.
Body armor.”    The OCE replied, “I have 4 brothers and yes to
weapons.” BRIDGES then asked “two?” The CS then stated, “4 or 5.

                                   16
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 17 of 29



We are still working on the logistics. We still cannot agree on
some stuff. But I think with the materials you gave us, we can
work things out.” The OCE added, “4 AR-15s, 4 handguns, a shotgun,
and a Remington 700 SPS Tactical. I am still trying to recruit
someone with sniping skills.”    BRIDGES then asked the CS, “how
about you,” to which the CS replied, “I think we have enough
recruits for now. They all have different skills but need to work
on improving them for sure. That’s why I asked for your help.”
BRIDGES then stated:

          What weapons do you have?      Trying to put
          logistics together because depending on the
          ammo count youll have to distribute it evenly.
          Because if you want these attacks to succeed,
          you’ll have to plan every last bit of detail
          and have multiple back up plans and avoid all
          costs of being captured.

Later in the exchange, BRIDGES advised the CS and the OCE to
destroy their cellphones once the purported attacks commenced, and
BRIDGES offered to come to New York to visit the OCE sometime after
BRIDGES returned to the United States. The CS also asked, “do you
want us to relay a message for you,” referring to relaying a
message from BRIDGES to ISIS, and BRIDGES responded “may Allah
‫[ وﺗﻌﺎﻟﻰ ﺳﺒﺤﺎﻧﮭ‬Glory be to Him] help us establish a Khilafah, and
grant us victory against the kuffar, Inshallah [exalted is He].”

             v.      On or about November 13, 2020, the OCE sent a
message to BRIDGES, stating “I tried to work a little of your cav
scout magic.” The OCE, who was in New York, New York, then sent
BRIDGES a series of photographs of federal, local, and foreign
government buildings in and around New York City. In connection
with these messages, the OCE also stated, “Everything is so heavily
guarded, I don’t know that it’s even possible to do an operation
in NYC,” to which BRIDGES responded “choose your targets wisely,”
and asked the OCE if the OCE would be able to participate in a
call with BRIDGES. The OCE agreed to have the call later and then
stated, “I also went a few other places I will send you those oo.”
After BRIDGES asked which other places, the OCE identified other
government buildings in New York City.       In response, BRIDGES
commented “not enough firepower for that.” The OCE and BRIDGES
further discussed a potential attack at the 9/11 Memorial. BRIDGES
initially stated that he believed that the 9/11 attacks were
murder. The OCE replied, “Yes I was thinking of when the diplomats
came though, the heads of state.”      BRIDGES then wrote “a key
target” and “that could honestly be a sniper kill and then getting
out quietly for a second attack.”

                                   17
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 18 of 29




            vi.      On or about November 17, 2020, the OCE sent a
message to BRIDGES, stating “I spoke to the brother in Dawlah, I
will send you our convo.” The OCE then sent BRIDGES a screenshot
of a purported message exchange between the OCE and the “brother
in Dawlah.” The screenshot reflects that the OCE shared with the
ISIS “brother” a screenshot from the Field Manual that BRIDGES had
sent to the CS, see supra ¶ 10(q), and relayed to the purported
brother in ISIS some of the combat tactical advice that BRIDGES
had previously provided to the CS, stating that “he [i.e., BRIDGES]
said that if you and the brothers are fighting and it is against
too strong of a force and you need to retreat you have to ‘break
contact,’ which means you don’t get up and run away, but keep
firing at the enemy and suppressing and bounding back gradually.”
The OCE further stated, “he [i.e., BRIDGES] also mentioned a thing
that his squad uses called a ‘bottleneck’ where they form a kill
zone and move the enemy to where they want them. He said that
because bullets move people, so if done right the brothers could
move them to where they want them.” The “brother” responded “what
this means bottleneck??” BRIDGES then stated to the OCE “Mashallah
Ill draw out a bottleneck haha.” The OCE then asked that BRIDGES
get a new cellphone to communicate with the OCE once BRIDGES
returned to the United States, which BRIDGES agreed to do. BRIDGES
also stated that he was going to discard the phone that he had
been using. When the OCE asked whether this was to “get[] rid of
the evidence,” BRIDGES replied, “Mm yes.”

          r.   On or about November 28, 2020, BRIDGES traveled
from Germany to the United States as part of his unit’s scheduled
return from its overseas deployment.

          s.   On or about November 28, 2020, BRIDGES sent a
message to the OCE from a second account (“BRIDGES Account-5”) on
Messaging Application-2. This account bore an image of BRIDGES as
its profile picture, which is the same profile picture also
depicted on BRIDGES Account-2.

 BRIDGES Provides Tactical Instructions and Support for ISIS on
 How to Defeat a U.S. Military Operation and Kill U.S. Soldiers

          t.   After BRIDGES returned to the United States, he
used BRIDGES Account-5 to continue communicating with the OCE, who
was posing as the “brother” persona, including as follows:

             i.     On or about December 26, 2020, BRIDGES
contacted the OCE, who stated, “it is good to hear from you. I was
getting concerned you had run into some trouble.”          BRIDGES

                                   18
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 19 of 29



responded, “Well now that Iam back in the states investigators are
always around . . . I think you know what I mean like the briefs
that you get from a CI and about espionage, etc.”

            ii.      On or about December 27, 2020, after the OCE
stated that BRIDGES should stay safe and avoid being “compromised,”
BRIDGES responded, “No akh, If I were to be comprised I would
either become a martyr or somehow escape the country.” Based on
my training, experience, and involvement in this investigation, I
believe that BRIDGES was informing the OCE that if authorities
realized BRIDGES was an ISIS supporter (i.e., if BRIDGES was
“compromised”), BRIDGES would either conduct a suicide operation
in the name of ISIS (“become a martyr”) or flee the United States
(“escape the country”).

           iii.     Later in the exchange, after the OCE asked if
BRIDGES was comfortable discussing further plans for an attack,
BRIDGES stated that he believed it would not be appropriate to
conduct an attack in the United States—because that would be
“offensive jihad”—but that an attack against U.S. troops abroad
would be permissible because that was “defensive jihad.”

            iv.     At another point in the exchange, the OCE
stated “Oh yes I almost forgot-the brother from Sham was asking
about the bottleneck drawing you described.” BRIDGES agreed to
complete the drawing, and explained that the concept was based on
a four-man team. BRIDGES proceeded to send the following images
to the OCE with accompanying explanations describing the
“bottleneck” tactical combat procedure that ISIS could use against
U.S. soldiers:




BRIDGES explained that the markings below the blue “Xs” represented
different types of soldiers, such as “machine gunners,”
“grenadiers,” “assistant gunners,” “team leader,” and “rifleman.”
BRIDGES continued to explain the steps in the “bottleneck” combat
procedure, sending additional diagrams, including the following
sequence of images:


                                   19
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 20 of 29




As BRIDGES sent the diagrams, he continued to explain the depicted
troop movements, including how the ISIS fighters should fire, when
they should use grenades, and how to avoid U.S. Army grenades.
For example, BRIDGES stated that the OCE should tell the ISIS
fighters to stay a certain distance apart “because if the enemy
throws a grenade then it won’t kill anyone,” and BRIDGES specified
the range of a particular type of U.S. Army grenade so that the
ISIS fighters could avoid it.



                                   20
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 21 of 29



             v.     On or about December 29, 2020, the OCE sent
BRIDGES a message telling him that U.S. forces had killed ISIS
“brothers,” including the brother “most knowledgeable” about
combat tactics. The OCE wrote to BRIDGES that the ISIS brothers
were seeking advice about how to protect a leader, or “Emir,” from
another ambush of their compound by “American forces,” and
explained that they were “asking about the bottleneck.” BRIDGES
responded:

          I mean the best they can do is rig the house
          with explosives And have a group of brothers
          observe Until the raid starts and then just
          blow the house up. I mean if they want to have
          defensive positions they have to be in places
          where the enemy [i.e., the U.S. soldiers] will
          never suspect them of being. Because the
          special forces have these houses observed
          before a raid and they get as much info about
          everything.

The OCE replied, “I think they were thinking of trying to set up
defensive positions outside and then booby traps and stuf like
that but wanted advice on the best way to position their forces
They sent me some images (without telling the exact location
obviously).”

            vi.     The OCE then asked if the OCE could send to
BRIDGES the images purportedly provided to the OCE by the ISIS
fighters showing their position, and after BRIDGES agreed, the OCE
sent to BRIDGES the following satellite image, with the message,
“They were asking my advice on the best place to place their
weapons.”




                                   21
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 22 of 29




           vii.      The OCE continued, “And I told them I am not
the man for that lol . . . They liked your bottleneck drawings so
much they asked if you could help them with this too.” BRIDGES
responded, “Lol well can you mark what the house is And I guess
the avenue of approach.”    The OCE replied, “haha it’s the main
compound that is walled in.” BRIDGES then sent the following image
back to the OCE with the ISIS compound circled and the message,
“so the whole area is walled in?”




                                   22
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 23 of 29




          viii.      The OCE responded, “the little houses to the
east are their’s too, but the Emir is in the main compound,”
referring to the purported ISIS leader that the fighters were
seeking to protect. The OCE continued, “they have a technical and
two light machine guns and two RPGs.” BRIDGES responded, “I mean
they are definitely being observed if they think a raid is coming
. . . they could move the Emir to one of the small houses and of
course give hin protection, because the main compound will probably
be the focus.” The OCE then asked where BRIDGES thought the ISIS
fighters should place their weapons. After BRIDGES asked if there
was more than one exit, the OCE asked BRIDGES, “Would you mind
drawing on the image like you did with the other one so I can send
it to the brothers for their reference?” and “Like where to put
the guns/rpgs.”

            ix.     BRIDGES then proceeded to explain how the ISIS
fighters should position themselves and their weaponry, including
that they should “definitely rig the house with explosives if they
can” and “Put a Light machine gun and a RPG on the roof.” As he
conveyed these tactical instructions, BRIDGES also provided
marked-up versions of the satellite image of the purported ISIS
compound diagramming his combat advice, including the following
image in which BRIDGES identified an exit from the compound with
an “x”:




                                   23
     Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 24 of 29




             x.     After the OCE informed BRIDGES that the ISIS
fighters thought the U.S. soldiers would arrive via helicopter,
BRIDGES advised that the fighters should “[d]efinitely get a lmg
and a rpg on the roof,” and “make those little building to the
east as their last stand if needed, and can pick a building as
their ‘Alamo’ that they must hold until the last man, whichever
building they choose should be the same one Emir is in.” After
the OCE asked if BRIDGES could draw that out, BRIDGES sent the
following marked-up image to the OCE:




                                  24
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 25 of 29




            xi.     Later in the exchange, the OCE asked BRIDGES
to clarify what BRIDGES meant by “Alamo,” stating “Apologies akhi,
I’m going back and forth between you and the brothers in Dawlah.”
BRIDGES then sent the following image, clarifying for the ISIS
fighters the “Last Stand Area”:




          xii.     The OCE also asked BRIDGES during the exchange
if he would still consider this to be “defensive jihad,” which

                                   25
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 26 of 29



BRIDGES had stated he supports as described above, and BRIDGES
responded “in my eyes, yes.”    The OCE then wrote, “I was just
asking because you mentioned rigging the house to explode Which
would almost definitely kill all the Special Forces The brothers
will be so thankful akhi. . . I’m glad they asked me to ask you .
. .Your expert advice will help our brothers kill the kuffar when
they come to attack and allow them to continue on their mission.”
BRIDGES responded “Yes well of course get all the men out of the
house and then blow the house.” Based on my training, experience,
and participation in this investigation, I believe BRIDGES was
advising that the ISIS fighters should rig their compound with
explosives, and when the U.S. soldiers entered the compound, the
ISIS fighters should all leave the compound and then blow it up
while the U.S. soldiers were inside.

          xiii.     Later that same day, BRIDGES wrote to the OCE,
“Did the brothers like the info I gave?” The following day, on or
about December 30, 2020, the OCE responded with a screenshot of an
exchange of messages between the OCE and a purported “brother,” in
which the purported ISIS fighter wrote “the brother is a lion”—
referring to BRIDGES—and “Inshallah this info help us protect the
Amir and slaughter the cowardly American kuffar when they attack.”

           xiv.      On or about January 6, 2021, BRIDGES sent the
OCE a video, which depicts BRIDGES with part of his face covered
in a tactical mask, wearing body armor, and making the index-
finger gesture symbolic of support for ISIS. BRIDGES is standing
in front of what appears to be the black and white “al-raya” flag
widely adopted by jihadists including ISIS. In addition, Arabic
chanting can be heard in the background. A screenshot from the
video appears below:




                                   26
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 27 of 29




            xv.     Between on or about January 6 and January 12,
2021, BRIDGES and the OCE exchanged messages about BRIDGES
participating in an ISIS propaganda video that would highlight the
attack against U.S. Special Forces that BRIDGES was seeking to
facilitate, and include footage from the attack.     When the OCE
asked whether BRIDGES would be interested in narrating such a
video, BRIDGES replied, “Yes Inshallah.” BRIDGES and the OCE then
discussed the script for the video and the OCE provided BRIDGES
with text to read.

           xvi.     On or about January 12, 2021, BRIDGES sent the
OCE a video in which BRIDGES appears to be wearing body armor and
standing in front of what appears to be the same “al raya” ISIS
flag. During the video, BRIDGES, speaking through a voice changer,
promoted the purported ISIS attack on U.S. soldiers, using the


                                   27
      Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 28 of 29



script provided by the OCE while adding his own statements.            A
screenshot from the video showing BRIDGES appears below:




     WHEREFORE, deponent prays that a warrant be issued for the
arrest of COLE JAMES BRIDGES, a/k/a “Cole Gonzales,” the defendant,




                                   28
     Case 4:21-mj-00004-CLR Document 1 Filed 01/19/21 Page 29 of 29



and that he be arrested and imprisoned or bailed, as the case may
be.




                            S/ Robert Brett Lally /otw Cred. No. 25561
                           ___________________________________
                           ROBERT BRETT LALLY, SPECIAL AGENT
                           FEDERAL BUREAU OF INVESTIGATION




Sworn to before me via reliable electronic means pursuant to
Federal Rule of Criminal Procedure 4.1, this
 17th day of January, 2021
____


____________________________________
THE HONORABLE ONA T. WANG
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                  29
